In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-119 CR

____________________


SAMUEL MORELAND, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. CR-22697-AAA




MEMORANDUM OPINION (1)
	On March 18, 2004, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeal. 
The appellant did not file a response.  The notice of appeal seeks to appeal an "Order
Denying Writ of Audita Querela."  The appellant was convicted in Cause No. 22697 on
April 19, 2002, and sentenced to 12 years of confinement in the Texas Department of
Criminal Justice, Institutional Division.  Notice of appeal was not filed within the time
permitted by Tex. R. App. P. 26.2(a).  The exclusive post-felony conviction remedy is
through the writ of habeas corpus procedure of Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon Supp. 2004).
	Accordingly, we hold the order from which the appellant appeals is not appealable. 
This appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
										PER CURIAM
Opinion Delivered April 22, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.